        19-01065-KMS Dkt 2 Filed 03/19/19 Entered 03/19/19 15:45:58 Page 1 of 1




   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




BRYAN SCOTT KENNEDY            COPELAND COOK TAYLOR             MS DEPT OF REVENUE
132 HUMMINGBIRD RD             PO BOX 6020                      BANKRUPTCY SECTION
MAGEE, MS 39111                RIDGELAND, MS 39158              PO BOX 22808
                                                                JACKSON, MS 39225-2808


THOMAS C. ROLLINS, JR.         CREDIT ONE                       NAVIENT
THE ROLLINS LAW FIRM, PLLC     PO BOX 98872                     P.O. BOX 740351
774 AVERY BLVD N               LAS VEGAS, NV 89193              ATLANTA, GA 30374-0351
RIDGELAND, MS 39157


ALLTRAN FINANCIAL              FINANCIAL RECOVERY SER           PORTFOLIO RECOVERY
P.O. BOX 610                   PO BOX 385908                    PO BOX 12914
SAUK RAPIDS, MN 56379          MINNEAPOLIS, MN 55438            NORFOLK, VA 23541



AMERICAN EXPRESS               FRANKLIN FINANCIAL               PRIORITY ONE BANK
P.O. BOX 981537                4820 POPLAR SPRINGS DR           PO BOX 516
EL PASO, TX 79998              MERIDIAN, MS 39305               MAGEE, MS 39111



BANK PLUS                      INTERNAL REVENUE SERVI      RADIUS GLOBAL SOLUTION
1068 HIGHLAND COLONY P         CENTRALIZED INSOLVENCY      PO BOX 390846
RIDGELAND, MS 39157            P.O. BOX 7346               MINNEAPOLIS, MN 55439
                               PHILADELPHIA, PA 19101-7346


BENNY KIMBERLY                 INTERNAL REVENUE SERVI           SARAH H FLETCHER
2 SWEET OLIVE LANE             C/O US ATTORNEY                  1606 HWY 469
COVINGTON, LA 70435-5000       501 EAST COURT ST                FLORENCE, MS 39073
                               STE 4.430
                               JACKSON, MS 39201

CAPITAL ONE                 MERRICK BANK                        SARAH KENNEDY
P.O. BOX 60599              P.O. BOX 9201                       132 HUMMINGBIRD RD
CITY OF INDUS, CA 91716-0599OLD BETHPAGE, NY 11804              MAGEE, MS 39111



CARSON SMITHFIELD              MITCHELL MCNUTT & SAMS           US ATTORNEY GENERAL
P.O. BOX 9216                  PO BOX 466                       US DEPT OF JUSTICE
OLD BETHPAGE, NY 11804         TUPELO, MS 38802                 950 PENNSYLVANIA AVENW
                                                                WASHINGTON, DC 20530-00


COMMUNITY BANK                 MITCHELL, MCNUTT & SAM           WEBBANK
P.O. BOX 182125                PO BOX 466                       215 S STATE ST
COLUMBUS, OH 43218             TUPELO, MS 38802                 STE 1000
                                                                SALT LAKE CIT, UT 84111
